NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSHUA JONATHAN SCHROEDER,                      No. 17-56563

                Plaintiff-Appellant,            D.C. No. 3:17-cv-00184-DMS-BGS

 v.
                                                MEMORANDUM*
TRADER JOE’S COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Attorney Joshua Jonathan Schroeder appeals pro se from the district court’s

order denying his motion for a preliminary injunction to enjoin defendant from

violating the Food, Drug, and Cosmetics Act (“FDCA”). We have jurisdiction

under 28 U.S.C. § 1292(a)(1). We review for an abuse of discretion. Alliance for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). We affirm.

      The district court did not abuse its discretion by denying Schroeder’s request

for preliminary injunctive relief because Schroeder failed to show that he is likely

to succeed on the merits. See 21 U.S.C. § 337(a) (“[A]ll such proceedings for the

enforcement, or to restrain violations of [the FDCA] shall be by and in the name of

the United States.”); Alliance for the Wild Rockies, 632 F.3d at 1134-35 (plaintiff

seeking preliminary injunction must establish that he is likely to succeed on the

merits, he is likely to suffer irreparable harm in the absence of preliminary relief,

the balance of equities tips in his favor, and an injunction is in the public interest).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as meritless Schroeder’s contentions regarding the Judiciary Act,

the separation of powers doctrine, and the applicability of de novo review.

      AFFIRMED.




                                            2                                     17-56563